Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 24-28 are objected to because of the following informalities:  
In claim 1, tricyclo [5.2. 1.02,6] deca-3,8-diene in line 8 should be changed to tricyclo[5.2.1.02,6]deca-3,8-diene
In claim 1, tetracyclo [4.4.0.12,5.17,10]-3-dodecene in lines 8, 10, 12, and 14 should be changed to tetracyclo-4.4.0.12,5.17,10]-3-dodecene
In claims 25, bicycle [2.2.1] hept-2-ene in line 4 should be changed to bicyclo [2.2.1] hept-2-ene
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8, 9, 13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and evidence provided by Bermeshev (“Selective catalytic hydrogenation of alicyclic dienes with hydrogen in a liquid phase,”Petro.Chem., Vol. 58, pp. 869-875, published 2018, hereinafter Bermeshev).
Regarding claims 1-2 and 6, and 29, Shimizu teaches a packaging material comprising a copolymer comprising three cycloolefin monomers with different structural units: (A) derived from dicyclopentadiene, (B) derived from tetracyclododecene, and (C) derived from norbornene (Abstract).  Shimizu teaches the thickness of the COC film/layer is 1 [Symbol font/0x6D]m to 5 mm (paragraph 0047).
Shimizu teaches the (A) monomer is dicyclopentadiene (paragraph 0009), the (B) monomer is tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is bicyclo-[2.2.1]-2-heptene (paragraph 0011).
Bermeshev et al. teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown below. 


    PNG
    media_image1.png
    841
    948
    media_image1.png
    Greyscale


Shimizu teaches the Tg of the copolymer is 50 - 110⁰C (paragraph 0027) and his film is a heat-sealing film (paragraph 0049).  Shimizu does not teach additional components in his COC copolymer layer.  
Shimizu discloses the heat-seal COC (cyclic olefin copolymer) layer can be part of a multi-layer molding with other resins (paragraph 0044) and used in packaging (paragraphs 0048-0049), but he does not disclose the inclusion of a polyolefin layer and a blend layer.
Jester teaches a cycloolefin copolymer heat sealable film comprising a COC layer, a thermoplastic layer, and an additional thermoplastic layer (base layer) (Abstract and paragraphs 0008, 0009, 0078-0080, and Figure 7).  Jester teaches that the thermoplastic polymer in the thermoplastic layers are low density polyethylene (LDPE) or linear low density polyethylene (LLDPE) (paragraphs 0038 and 0039).  Jester teaches that the thickness of the other thermoplastic films (thermoplastic layer and additional thermoplastic layer) are 10 to 250 [Symbol font/0x6D]m (paragraph 0039).  Jester does not disclose that his other thermoplastic layers contain anything other than one polymer, such as LDPE, LLDPE, or other polyolefins (paragraphs 0037-0038).

Manabe teaches a multilayer film that includes a layer of a mixed resin of polycyclic olefin and polyethylene adjacent to the innermost layer (seal layer) (page 8, lines 295-299).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layer of a blend of COC and polyethylene as taught by Manabe in the interior of a multilayer film taught by Shimizu in view of Jester.   Manabe teaches that this additional interior layer improves the barrier properties of the multilayer film (page 8, lines 298-299).
Regarding claim 8, Shimizu in view of Jester and further in view of Manabe teaches the elements of claim 1, and Shimizu teaches the thickness of the COC film/layer is 1 [Symbol font/0x6D]m to 5 mm (paragraph 0047).
As presented above, Jester teaches the thermoplastic film and an additional thermoplastic film have thicknesses of 10 to 250 [Symbol font/0x6D]m (Jester, paragraph 0039).
Given that Jester discloses using thermoplastic layers having a thickness of 10-250 [Symbol font/0x6D]m in a packaging film and given that Manabe discloses packaging film barrier layer made from COC and polyethylene (thermoplastic polymer), it would have been obvious to one of ordinary skill 
Thus, the multilayer film of Shimizu in view of Jester and further in view of Manabe would have a total film thickness of 31 (1+3*10) to 5750 [Symbol font/0x6D]m (5000+3*250).
Regarding claim 9, Shimizu in view of Jester and further in view of Manabe teaches the elements of claim 1, and Shimizu teaches his moisture-proof films are opposed to each other and heat sealed (paragraph 0049).
Regarding claim 13, Shimizu in view of Jester and further in view of Manabe teaches the elements of claim 1, and Shimizu teaches moisture-proof (seal) layer can include other polymers and additives depending on the application (paragraph 0030); therefore, Shimizu teaches that no additional polymers or additives are required in this layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and further in view of Kashima et al. (US Patent Application 2014/0308466 A1, published 16 Oct. 2014, hereinafter Kashima).
Regarding claim 7, Shimizu in view of Jester and further in view of Manabe teaches the elements of claim 6.
Shimizu in view of Jester and further in view of Manabe does not disclose the inclusion of a gas barrier layer between the base sheet and the sealant film.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an intermediate gas barrier layer as taught by Kashima in the multilayer film taught by Shimizu in view of Jester and further in view of Manabe.  Kashima teaches that the gas barrier layer has a function of supplying gas barrier properties to block gases such as oxygen or water vapor from permeating the laminated film (paragraph 0047).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and further in view of Manabe et al. (JP 2004/106514 A, published 08 Apr. 2004, hereinafter Manabe) and further in view of Ambroise et al. (US Patent Application 2011/0268979 A1, published 03 Nov. 2011, hereinafter Ambroise) and further in view of Hopewell et al. (“Plastics recycling: challenges and opportunities,” Phil.Trans.Roy.Soc.B, Vol. 364, pp. 2115-2126, published 2009, hereinafter Hopewell).
Regarding claims 14 and 15, Shimizu in view of Jester and further in view of Manabe teaches the elements of claims 1 and 13.
Shimizu in view of Jester and further in view of Manabe does not disclose the use of recycled polycycloolefin in the COC-polyolefin layer nor the source of the recycled polycycloolefin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled cyclic olefin copolymer in a blend layer of polyolefins and polycyclicolefins as taught by Ambroise into the polyolefin-polycycloolefin layer of the multilayer film taught by Shimizu in view of Jester and further in view of Manabe.  Hopewell teaches that recycling is clearly a waste-management strategy and implementing the concept of industrial ecology (page 2116, 1st column, last paragraph).  Further, Hopewell teaches that recycling is one method for reducing environmental impact and resource depletion, and high levels of recycling and reuse results in lower material inputs (page 2116, 1st column, last paragraph).
Further, while there is no disclosure in Shimizu in view of Jester and further in view of Manabe and further in view of Ambroise and further in view of Hopewell to use COC that is recycled from the polycycloolefin layer as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Shimizu in view of Jester and further in view of Manabe and further in view of Ambroise and further in view of Hopewell meets the requirements of the claimed sealant film, Shimizu in view of Jester and further in view of Manabe and further in view of Ambroise and further in view of Hopewell clearly meet the requirements of the present claim(s).

Claims 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010/006985 A, published 14 Jan. 2010, hereinafter Shimizu) in view of Jester (US Patent Application 2005/0112337 A1, published 26 May 2005, hereinafter Jester) and evidence provided by Bermeshev (“Selective catalytic hydrogenation of alicyclic dienes with hydrogen in a liquid phase,”Petro.Chem., Vol. 58, pp. 869-875, published 2018, hereinafter Bermeshev).
Regarding claims 22 and 29, Shimizu teaches a packaging material comprising a copolymer comprising three cycloolefin monomers with different structural units: (A) derived from dicyclopentadiene, (B) derived from tetracyclododecene, and (C) derived from norbornene (Abstract).  Shimizu teaches the thickness of the COC film/layer is 1 [Symbol font/0x6D]m to 5 mm (paragraph 0047).
Shimizu teaches the (A) monomer is dicyclopentadiene (paragraph 0009), the (B) monomer is tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is bicyclo-[2.2.1]-2-heptene (paragraph 0011).
2,6]deca-3,8-diene (page 872, Scheme 2), as shown above.
Shimizu teaches the Tg of the copolymer is 50 - 110⁰C (paragraph 0027) and his film is a heat-sealing film (paragraph 0049).  Shimizu does not teach additional components in his COC copolymer layer.
Shimizu discloses the heat-seal COC (cyclic olefin copolymer) layer can be part of a multi-layer molding with other resins (paragraph 0044) and used in packaging (paragraphs 0048-0049), but he does not disclose the inclusion of a polyolefin layer.
Jester teaches a cycloolefin copolymer heat sealable film comprising a COC layer, a thermoplastic layer, and an additional thermoplastic layer (base layer) (Abstract and paragraphs 0008, 0009, 0078-0080, and Figure 7).  Jester teaches that the thermoplastic polymer in the thermoplastic layers are low density polyethylene (LDPE) or linear low density polyethylene (LLDPE) (paragraphs 0038 and 0039).  Jester teaches that the thickness of the other thermoplastic films (thermoplastic layer and additional thermoplastic layer) are 10 to 250 [Symbol font/0x6D]m (paragraph 0039).  Jester does not disclose that his other thermoplastic layers contain anything other than one polymer, such as LDPE, LLDPE, or other polyolefins (paragraphs 0037-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to use the thermoplastic layers of Jester on either side of the heat-seal COC layer in the multi-layer of Shimizu.  Jester teaches that his film is suitable for packing foods and other consumable items (Abstract).  Further, Jester teaches his multi-layer film is highly suitable for industrial applications, such as hot-stamping foils or as a label film (paragraph 0077).
2,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is bicyclo-[2.2.1]-2-heptene (paragraph 0011).
Bermeshev et al. teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown above. 
Regarding claims 26-28, Shimizu in view of Jester and further in view of Manabe teaches the elements of claim 22, and Shimizu teaches the (A) monomer is 2-methyl dicyclopentadiene, 2,3-dimethyl dicyclopentadiene, or 2,3-dihydoxy dicyclopentadiene (paragraph 0009), the (B) monomer is 8-methyl tetracyclo-4.4.0.12,5.17,10]-3-dodecene, 8-ethyl tetracyclo-4.4.0.12,5.17,10]-3-dodecene, or 8-ethylidene-9-tetracyclo-4.4.0.12,5.17,10]-3-dodecene (paragraph 0010), and the (C) monomer is 5-methyl bicyclo-[2.2.1]-2-heptene, 5,5-dimethyl bicyclo-[2.2.1]-2-heptene, or 5-ethyl bicyclo-[2.2.1]-2-heptene (paragraph 0011).

Claims 1, 12, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent Application 2014/0370278 A1, published 18 Dec. 2014, hereinafter Hausmann) and evidence provided by Bermeshev (“Selective catalytic hydrogenation of alicyclic dienes with hydrogen in a liquid phase,”Petro.Chem., Vol. 58, pp. 869-875, published 2018, hereinafter Bermeshev).
Regarding claims 1, 22, and 24-25, Hausmann teaches a multilayer film comprising cyclic olefin copolymer (COC) and a polyolefin as a puncture-resistant layer (Abstract) with this puncture resistant layer comprising 10-99 wt.% of COC (paragraph 0025).  Hausmann teaches 2,5.17,10]-3-dodecene, and norbornene (paragraphs 0027) that is, or bicyclo-[2.2.1]-2-heptene.  
Bermeshev et al. teaches that the chemical name for dicyclopentadiene is tricyclo[5.2.1.02,6]deca-3,8-diene (page 872, Scheme 2), as shown above. 
Hausmann teaches that his multi-layer film may have a gas barrier layer flanked, on each side, by a layer comprising a blend of COC and ethylene (paragraph 0072-0074), which corresponds to the claimed blend layer.
Hausmann teaches the thickness of the puncture resistant (polycycloolefin) layer is 5 to 60 [Symbol font/0x6D]m (paragraph 0046), this layer is 5 to 90% of the total thickness of the coextruded multilayer film (paragraph 0046), and the thickness of the (LLDPE) tie layer is 1 to 100 [Symbol font/0x6D]m (paragraphs 0042 and 0067).
Thus, for example, in the case for which the puncture resistant layer has a thickness of 5 [Symbol font/0x6D]m and this thickness is 15% of the total thickness and the tie layer has a thickness of 2 [Symbol font/0x6D]m, the polyolefin layer has a thickness of 26.3 [Symbol font/0x6D]m (5/15%-5-2), and the ratio of the thickness of the polyolefin layer to the thickness of the polycycloolefin layer is 5.3 (26.3/5).

In light of the overlap between the claimed sealant film and that disclosed by Hausmann, it would have been obvious to one of ordinary skill in the art to a sealant film that is both disclosed by Hausmann and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hausmann et al. (US Patent Application 2014/0370278 A1, published 18 Dec. 2014, hereinafter Hausmann) in view of Ambroise et al. (US Patent Application 2011/0268979 A1, published 03 Nov. 2011, hereinafter Ambroise) and further in view of Hopewell et al. (“Plastics recycling: challenges and opportunities,” Phil.Trans.Roy.Soc.B, Vol. 364, pp. 2115-2126, published 2009, hereinafter Hopewell).
Regarding claim 15, Hausmann teaches the elements of claim 1.
Hausmann does not disclose the use of recycled polycycloolefin in the COC-polyolefin layer nor the source of the recycled polycycloolefin.
Ambroise teaches a multilayer film including a core or intermediate layer comprising alpha-olefins (paragraph 0021) and recycled cyclic olefin copolymer (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled cyclic olefin copolymer in a blend layer of st column, last paragraph).  Further, Hopewell teaches that recycling is one method for reducing environmental impact and resource depletion, and high levels of recycling and reuse results in lower material inputs (page 2116, 1st column, last paragraph).
Further, while there is no disclosure in Hausmann in view of Ambroise and further in view of Hopewell to use COC that is recycled from the polycycloolefin layer as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hausmann in view of Ambroise and further in view of Hopewell meets the requirements of the claimed sealant film, Hausmann in view of Ambroise and further in view of Hopewell clearly meet the requirements of the present claim(s).

Response to Arguments
Applicant's arguments filed 20 Dec. 2021 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated the revised rejections presented above. 
Applicant amended claims 1, 2, 9, 22-23, and 25-28, cancelled claims 4-5, 10, 12, 23, and 24, and added claim 29.
Applicant argues that that the four specific ternary copolymers in amended claims 1 and 22 are not taught specifically by any of the cited references.  One of ordinary skill in the art could arrive at the four specific ternary copolymers only through picking and choosing from a large number of monomers disclosed by the cited references.
However, given that the monomers disclosed by Shimizu and Hausmann, each independently, include specific monomers identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any monomers in Shimizu and Hausmann including the claimed monomers absent some evidence to the contrary.  One of ordinary skill in the art would consider all the monomers disclosed by Shimizu or Hausmann to be equivalent and interchangeable and equally suitable absent a showing of criticality by applicant of the claimed monomers.  In MPEP 2141, III, one of the rationales set forth as to “why” the claimed invention would be obvious is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, given that Shimizu and Hausmann disclose a finite number of monomers and given that the references disclose all the monomers being equally applicable, there would be a reasonable expectation of success when using the monomers as set forth by the examiner.  It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular 
Applicant argues that that their data shows that their four ternary copolymers are superior to the binary copolymers of their comparative examples.
However, Shimizu specifically teaches the use of a ternary COC copolymer composed of the three types of COC monomers represented by the applicant’s four claimed sets of monomer.  No data is provided that these four sets of ternary copolymers are superior to other ternary copolymers composed of the three types taught by Shimizu.
Further, the data is not persuasive given that the Tg values of Comparative Examples 1 (115⁰C) and 2 (102⁰C) are outside of the claimed Tg ranges for claims 1 and 22.  Given the relatively high glass transition temperatures of these COC resins, it is not surprising that the heat sealing of these resins failed compared with Examples 1-7, which had Tg values between 50-70⁰C, since the heat sealing testing was conducted at the same temperature (140⁰C) for all of these examples, regardless of Tg value.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787